Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0033440 to Tyree (“Tyree”).
Regarding claim 1, Tyree discloses “A mattress (40), comprising: a polyurethane layer; at least one intermediate layer (43) comprising at least one channel (431), wherein each channel comprises a ceiling, and the intermediate layer is continuous above the ceilings of the channels, wherein a bottom-most intermediate layer is disposed directly above the polyurethane layer (41); and a comfort layer (42) disposed directly above an uppermost intermediate layer.” (See Tyree. More specifically, see at least: annotated figure 7 and written description, paragraph [0020] --“FIGS. 7 and 8 illustrate alternate embodiments of mattress core designs wherein the firmness or rigidity of the mattress can be altered according to one or more inserts which can be installed within the mattress core. As shown in FIG. 7, the mattress core 40 can be of one or more layers 41, 42 of foam material or air or springs or combinations thereof. An intermediate layer 43 has multiple transverse openings 431, shown traversing a width of the mattress core but which may alternatively extend longitudinally, and adapted to receive insert 432.”)
	Tyree does not explicitly disclose the type of foam used in each layer however, Tyree does teach the types of foam typically used in a foam mattress (PARA. [0016] --“A topper or comfort layer 12 provides the uppermost planar surface for body support, and can also comprise one or more layers of foam of the same or different type of core 11. Foam layers can be made of polyurethane foam, visco-elastic foam, foam which contains natural or synthetic latex or other additives.” It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose the appropriate material for a multi-layer foam mattress, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).  An example of which can be found in US2016/0331150 to Limer et al. (“Limer”) wherein, Limer teaches a multi-layer foam mattress and further discloses “(A) conventional mattress 100 formed using polyurethane foams is shown in FIG. 1. The mattress 100 conventional includes a top layer 102 and a bottom layer 104. The top layer 102 is generally designed for comfort and may include, for example, viscoelastic foam. The bottom layer 104 is generally for support and may include a closed or open cell structure polyurethane foam (PARA. [0006]).”

    PNG
    media_image1.png
    443
    903
    media_image1.png
    Greyscale

	Regarding claim 2, Tyree discloses all the limitations of claim 1, as discussed above, and further discloses, “wherein the comfort layer comprises a foam.” (See Tyree. More specifically, see at least: written description, paragraph [0016] --“A topper or comfort layer 12 provides the uppermost planar surface for body support, and can also comprise one or more layers of foam of the same or different type of core 11” wherein, the comfort layer is element 42 in figure 7.)
	Regarding claim 3, Tyree discloses all the limitations of claim 2, as discussed above, but does not specifically disclose, “wherein the foam is a viscoelastic foam.” However, as discussed in claim 1, Tyree teaches the use of viscoelastic foams.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose the appropriate material for a comfort layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).
	Regarding claim 4, Tyree discloses all of the limitations of claim 1, as discussed above, and further discloses, “wherein at least one intermediate layer comprises at least one channel extending laterally from a first side to an opposite side and a plurality of support elements disposed in the channel.” (See Tyree. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, a plurality of channels 431 extending laterally from a first side to an opposite side and a plurality of support elements, 432, disposed in a channel. See also written description, paragraph [0020] --“The inserts 432 may extend an entire cross-sectional width of the mattress core 40, or there may be right half and left half inserts. “)
	Regarding claim 5, Tyree discloses all the limitations of claim 4, as discussed above, and further discloses, “wherein each of the support elements of at least one intermediate layer is selected from the group consisting of tubular foam springs, foam spheres, or foam hemispheres.” (See Tyree. More specifically, see at least: annotated figure 7 wherein, the figure The inserts 432 may be made of any suitable material, such as polyethylene foam in extruded form such as the generally cylindrical shape shown.”)
	Regarding claim 6, Tyree discloses all the limitations of claim 4, as discussed above, and further discloses, “wherein at least one intermediate layer comprises one channel.” (See Tyree. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, an intermediate layer, 22, comprising one channel, 432.)
	Regarding claim 7, Tyree discloses all the limitations of claim 6, as discussed above, and further discloses, “wherein the channel is curved upward in side view”. See Tyree. More specifically, see at least: figure 7 wherein, in one interpretation, the figure illustrates the side view of the intermediate layer, 43, and channels, 431.  The channel, 431, comprised of surfaces, which curve upward.)
	Regarding claim 8, Tyree discloses all the limitations of claim 1, as discussed above, and further discloses, “wherein at least one intermediate layer comprises a non- viscoelastic foam.” (See Tyree. More specifically, see at least: written description, paragraph [0020] --“The layer 43 may be made of relatively low density polyethylene”.)
	Regarding claim 9, Tyree discloses “A mattress assembly, comprising: a mattress (40), comprising a polyurethane layer; at least one intermediate layer (43) comprising at least one channel (431), wherein each channel comprises a ceiling, and the intermediate layer is continuous above the ceilings of the channels, wherein a bottom-most intermediate layer is disposed directly above the polyurethane layer; and a comfort layer disposed directly above an uppermost intermediate layer; and a mattress foundation disposed under the mattress.” FIGS. 7 and 8 illustrate alternate embodiments of mattress core designs wherein the firmness or rigidity of the mattress can be altered according to one or more inserts which can be installed within the mattress core. As shown in FIG. 7, the mattress core 40 can be of one or more layers 41, 42 of foam material or air or springs or combinations thereof. An intermediate layer 43 has multiple transverse openings 431, shown traversing a width of the mattress core but which may alternatively extend longitudinally, and adapted to receive insert 432.”)
	Tyree does not explicitly disclose the type of foam used in each layer however, Tyree does teach the types of foam typically used in a foam mattress (PARA. [0016] --“A topper or comfort layer 12 provides the uppermost planar surface for body support, and can also comprise one or more layers of foam of the same or different type of core 11. Foam layers can be made of polyurethane foam, visco-elastic foam, foam which contains natural or synthetic latex or other additives.” It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose the appropriate material for a multi-layer foam mattress, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).  An example of which can be found in US2016/0331150 to Limer et al. (“Limer”) wherein, Limer teaches a multi-layer foam mattress and further discloses “(A) conventional mattress 100 formed using polyurethane foams is shown in FIG. 1. The mattress 100 conventional includes a top layer 102 and a bottom layer 104. The top layer 102 is generally designed for comfort and may include, for example, viscoelastic foam. The bottom layer 104 is generally for support and may include a closed or open cell structure polyurethane foam (PARA. [0006]).”
	Regarding claim 10, Tyree discloses all the limitations of claim 9, as discussed above, and further discloses, “wherein the comfort layer comprises a foam.” (See Tyree. More specifically, see at least: written description, paragraph [0016] --“A topper or comfort layer 12 provides the uppermost planar surface for body support, and can also comprise one or more layers of foam of the same or different type of core 11” wherein, the comfort layer is element 42 in figure 7.)
	Regarding claim 11, Tyree discloses all the limitations of claim 10, as discussed above, but does not specifically disclose, “wherein the foam is a viscoelastic foam.” However, as discussed in claim 9, Tyree teaches the use of viscoelastic foams.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose the appropriate material for a comfort layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).
	Regarding claim 12, Tyree discloses all of the limitations of claim 9, as discussed above, and further discloses, “wherein at least one intermediate layer comprises at least one channel extending laterally from a first side to an opposite side and a plurality of support elements disposed in the channel.” (See Tyree. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, a channel 431 extending laterally from a first side to an opposite side and a plurality of support elements, 432, disposed in a channel.  See also written The inserts 432 may extend an entire cross-sectional width of the mattress core 40, or there may be right half and left half inserts. “)
	Regarding claim 13, Tyree discloses all the limitations of claim 12, as discussed above, and further discloses, “wherein each of the support elements is selected from the group consisting of tubular foam springs, foam spheres, or foam hemispheres.” (See Tyree. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, a tubular support element 432 disposed in a channel. See also written description, paragraph [0020] --“The inserts 432 may be made of any suitable material, such as polyethylene foam in extruded form such as the generally cylindrical shape shown.”)
	Regarding claim 14, Tyree discloses all the limitations of claim 12, as discussed above, and further discloses, “wherein at least one intermediate layer comprises one channel.” (See Tyree. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, an intermediate layer, 43, comprising one channel, 431.)
	Regarding claim 15, Tyree discloses all the limitations of claim 14, as discussed above, and further discloses, “wherein the channel is curved upward in side view”. (See Tyree. More specifically, see at least: figure 7 wherein, in one interpretation, the figure illustrates the side view of the intermediate layer, 43, and channels, 431.  The channel 431 comprised of surfaces, which curve upward.)
	Regarding claim 16, Tyree discloses all the limitations of claim 9, as discussed above, and further discloses, “wherein at least one intermediate layer comprises a non- viscoelastic foam.” (See Tyree. More specifically, see at least: written description, paragraph [0020] --“The layer 43 may be made of relatively low density polyethylene”.)
A mattress (40), comprising: a polyurethane layer; at least one intermediate layer (43) comprising at least one channel (431), wherein each channel comprises a ceiling, and the intermediate layer is continuous above the ceilings of the channels, wherein a bottom-most intermediate layer is disposed directly above the polyurethane layer, and at least one intermediate layer comprises at least one channel (431) extending laterally from a first side to an opposite side and a plurality of support elements (432) disposed in the channel; and a viscoelastic foam layer disposed directly above an uppermost intermediate layer. (See Tyree. More specifically, see at least: annotated figure 7 and written description, paragraph [0020] --“FIGS. 7 and 8 illustrate alternate embodiments of mattress core designs wherein the firmness or rigidity of the mattress can be altered according to one or more inserts which can be installed within the mattress core. As shown in FIG. 7, the mattress core 40 can be of one or more layers 41, 42 of foam material or air or springs or combinations thereof. An intermediate layer 43 has multiple transverse openings 431, shown traversing a width of the mattress core but which may alternatively extend longitudinally, and adapted to receive insert 432.”)
	Tyree does not explicitly disclose the type of foam used in each layer however, Tyree does teach the types of foam typically used in a foam mattress (PARA. [0016] --“A topper or comfort layer 12 provides the uppermost planar surface for body support, and can also comprise one or more layers of foam of the same or different type of core 11. Foam layers can be made of polyurethane foam, visco-elastic foam, foam which contains natural or synthetic latex or other additives.” It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to choose the appropriate material for a multi-layer conventional mattress 100 formed using polyurethane foams is shown in FIG. 1. The mattress 100 conventional includes a top layer 102 and a bottom layer 104. The top layer 102 is generally designed for comfort and may include, for example, viscoelastic foam. The bottom layer 104 is generally for support and may include a closed or open cell structure polyurethane foam (PARA. [0006]).”
	Regarding claim 18, Tyree discloses all the limitations of claim 17, as discussed above, and further discloses, “wherein each of the support elements is selected from the group consisting of tubular foam springs, foam spheres, or foam hemispheres.”  (See Tyree. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, a tubular support element 432 disposed in a channel. See also written description, paragraph [0020] --“The inserts 432 may be made of any suitable material, such as polyethylene foam in extruded form such as the generally cylindrical shape shown.”)
	Regarding claim 19, Tyree discloses all the limitations of claim 17, as discussed above, and further discloses, “wherein at least one intermediate layer comprises one channel”. (See Tyree. More specifically, see at least: annotated figure 7 wherein, the figure illustrates, in one interpretation, an intermediate layer, 43, comprising one channel, 431.)
	Regarding claim 20, Tyree discloses all the limitations of claim 19, as discussed above, and further discloses, “wherein the channel is curved upward in side view.” (See Tyree. More 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T COBLE whose telephone number is (303)297-4502.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                                                                                                                                                                                                                   
/ERIC J KURILLA/Primary Examiner, Art Unit 3619